        Case 1:18-cr-00873-VSB Document 57
                                        55 Filed 09/02/20
                                                 09/01/20 Page 1 of 1




    LAW OFFICE OF KENNETH J. MONTGOMERY
                      P.L.L.C.
              198 ROGERS AVENUE
         BROOKLYN, NEW YORK 11225
       PH (718) 403-9261 FAX (347) 402-7103
            ken@kjmontgomerylaw.com

September 1, 2020

By ECF
The Honorable Vernon S. Broderick
United States District Judge                    Sentencing in this matter is hereby adjourned to October 16,
                                                2020 at 10:00 a.m.
Southern District of New York
40 Foley Square
New York, New York 11201

                         RE: United States v. Ruben Morciglio
                         Criminal Docket 18 Cr. 873 (VSB)

Dear Judge Broderick:

     This letter is written to request an sentencing adjournment to the week of
October 5th. I have spoken to the Government and they do not oppose my request.

      Thank you for your time and consideration to this matter.

                                                   Respectfully,
                                                   Kenneth J. Montgomery
                                                   Attorney for Ruben Morciglio
                                                   198 Rogers Avenue
                                                   Brooklyn, New York 11225
